UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: (Date of earliest event reported) : January 25, 2010 Commission File No. 333-136643 ONE BIO, CORP. (Exact name of registrant as specified in its charter) Florida 59-3656663 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 20th Ave., Suite 842, Aventura, FL 33180 (Address of principal executive offices) 877-544-2288 (Issuertelephone number) ONE HOLDINGS, CORP., 8rd Terr., Suite C101,Doral, FL 33166 (Former Name and Address) SECTION 8 – Other Events Item 8.01: Other Items Effective January 25 2io, Corp. (the “Company”) appointed American Stock Transfer & Trust Company (“AST”) of NY, NY, as the Company’s new transfer agent.AST replaces Pacific Stock Transfer which was the Company’s transfer agent up to that date. Effective January 25, 2010, the Company also changed its registered address now located at 20th Ave., Suite 842, Aventura, FL 33180. Signatures Pursuant to the requirement of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. ONE Bio, Corp. January 25, 2010 By: /s/Marius Silvasan Marius Silvasan Chief Executive Officer and Director January 25, 2010 By: /s/Cris Neely Cris Neely Chief Financial Officer and Director
